Citation Nr: 9905724	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington Office (RO) of the Department of Veterans Affairs 
(VA). 

This case was previously before the Board in January 1998, on 
which occasion it was remanded for additional development.  
Such development has been completed and case is now again 
before the Board for appellate review.  

In the introduction section of the January 1998 remand, the 
Board addressed the issue of service connection for anxiety 
reaction.  The Board noted that the veteran was originally 
service-connected for anxiety reaction in August 1963, 
evaluated as non-compensable.  The disability was evaluated 
as zero percent disabling from 1968 until 1996, under 
Diagnostic Code 9400.  In July 1996, the veteran was service-
connected for headaches, and it was noted that the disability 
was formerly evaluated under Diagnostic Code 9400 for anxiety 
reaction.  Presumably, the headaches were viewed as the more 
dominant feature of his service connected disability.  See 38 
C.F.R. §§ 4.124, 4.126(d) (1996).  

The Board noted that in a subsequent rating action in 
September 1997, service connection for an anxiety reaction 
was restored and a zero percent evaluation was assigned, 
preserving service connection for headaches, evaluated at 10 
percent disabling.  38 U.S.C.A. § 1159 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.957 (1996).  As service connection for 
anxiety reaction was restored in September 1997, the issue 
concerning anxiety reaction was considered by the Board in 
January 1998 to be resolved.

During the course of this appeal, the veteran's headache 
disability was increased from 10 percent to 30 percent, as 
indicated in a June 1998 rating decision.  As the 30 percent 
rating is not a total rating, it is presumed that the veteran 
continues to seek and increased rating.  The United States 
Court of Appeals for Veterans Claims (Court) in AB v. Brown, 
6 Vet. App. 35, 39 (1993) held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulations.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits is awarded."  Id. at 38.  Accordingly, the 
issue of entitlement for an evaluation in excess of 30 
percent for headaches continues to be addressed by the Board.  

Additionally, it is noted that in an April 1996 Statement in 
Support of Claim, the veteran indicated that he had headaches 
and ringing in his ears; and that he was concerned about not 
being able to continue gainful employment.  The Board views 
these contentions as possible implied claims for tinnitus and 
TDIU (total disability based upon individual 
unemployability), respectively, that need to be addressed by 
the agency of original jurisdiction.  


FINDINGS OF FACT

The veteran's service-connected headache disability is 
currently manifested by frequent tension headaches which 
interfere with the quality of his cognitive functioning; with 
little support for a diagnosis of migraine headaches.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 in that he has presented a claim which is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107.


Factual Background

In December 1993, the veteran recorded 4 entries into what he 
entitled a "Pain Diary."  The first entry revealed that the 
veteran was in San Francisco and that he awoke at 6:00 am 
with, among several other symptoms such as high fever and 
shaking, a headache, nausea and chills.  By evening he was 
lightheaded and faint and he went to the San Francisco VA 
Medial Center for treatment.  The veteran said he was treated 
and that the doctor was not sure of his ailment.  The second 
entry revealed that the veteran recorded his condition as the 
same and that he had increased sensitivity to normal light 
and sound.  His skin, especially the scalp area, became 
extremely sensitive and he had several other symptoms.  The 
third entry revealed that he had driven all day and arrived 
at home after a miserable trip.  He did not report on any 
symptoms associated with headache.  The fourth entry revealed 
that the veteran awoke with other symptoms, like cough 
seizure, and went to the Seattle VA Medical Center for 
treatment.  

In January 1994, the veteran was seen at VA for severe 
headaches which he reported having had since the fall.  The 
headaches were left sided temporal, with sudden onset and not 
throbbing, and occasionally on the right.  The assessment was 
possible muscular headaches.  March 1994 VA records reveal 
that the veteran was seen for symptoms of headaches and other 
ailments.  He reported that Tylenol helped but that he still 
had very frequent headaches.  The assessment was no sign of 
temporal arteritis and it was noted "? migraine."  October 
1994 VA records reveal that the veteran was seen for 
headaches which he reported were much improved. 

In March 1995, VA treatment records reveal that headaches 
were recurrent and major, temporal and not throbbing.  It was 
a problem when he was concentrating on writing.  The 
assessment was probable tension headaches.  In April 1995, he 
was seen at VA for headaches described as better with 
medication but that the veteran believed he had more 
nightmares.  In July 1995, the veteran still had nightmares 
associated with the medication taken for headaches.  

In January 1996, the veteran called VA and reported having 
severe headaches with increasing frequency, of 3 to 4 times 
per week and a duration of up to eight hours per day.  

In an April 1996 statement, the veteran requested that his 
claim be reviewed for severe headaches.  He indicated that 
the headaches were severe all of the time and that they were 
very debilitating.  April 1996 VA records reveal that the 
veteran was "doing well" with his headaches and that he had 
stopped the medication and that there were no nightmares.  

In June 1996, the veteran underwent a VA examination.  The 
veteran reported a history of headaches with acute frontal 
and right-sided severe headaches experienced during his work 
day.  The examiner noted that the veteran's medical 
background included hospitalization and significant 
psychiatric evaluation, with diagnosis of psychiatric 
stressors.  The veteran reported that he had occasional 
associated nausea, without vomiting, and that the duration of 
significant discomfort was three to five seconds.  He then 
had residual aching and throbbing sensation at the same site, 
which he reportedly could ignore, and which was rated as 6 to 
7 out of 10 in severity.  The veteran used aspirin and 
ibuprofen without benefit of severe symptoms, and had tried 
other agents and was unwilling to try further medication 
therapy due to his disdain for medication.  

Physical inspection revealed a "normocephalic" skull, without 
lumps, depressions or tenderness.  The temporal mandible 
joint was palpated, with full range of motion without pain or 
crepitus.  The eyes were with visual acuity intact, 20/20 in 
both eyes uncorrected and visual fields were intact by 
confrontation testing.  It was noted that pupils were equal, 
round and reactive to light and accommodation.  Extraocular 
muscles were intact.  Mental status revealed that the veteran 
was alert and oriented times three, with short-term memory 
intact at two minutes.  Cranial nerves were grossly intact.  
The veteran walked well without assistance and there was no 
ataxia.  

The examination diagnosis was:  

Headaches, with onset during active service, opined 
psychogenic with migraine features, without severe 
components, i.e., flushing of the skin, 
lacrimation, or nasal congestion.  There was no 
evidence of hypertensive component, and the exam is 
inconsistent with temporal arteritis, s/p extensive 
evaluation during active service without old 
records for review. 

In July 1996, service connection for headaches was granted 
and a 10 percent rating was assigned, effective April 1996.  
As indicated in the introduction, the headache disability was 
formerly evaluated as an anxiety reaction under a different 
diagnostic code.  The veteran disagreed with the 10 percent 
disability evaluation and perfected this appeal.  July 1996 
VA treatment records reveal that that the headaches were 
still prominent.  

In October 1996, VA treatment records reveal that the veteran 
complained of having headaches 3 to 4 times per week, 
described as throbbing with occasional nausea.  The 
assessment was headaches probably migraines.  

In January 1997, the veteran was seen at VA for complaints of 
headaches occurring three to four times per week, which 
occasionally awoke him at night.  The headaches were 
described as nagging and throbbing, and without nausea.  In 
February 1997, the veteran was seen at VA for headache 
complaints and the impression was headaches suggestive of 
migraine.  In March 1997, the assessment was classic 
migraines.

In January 1998, the case was remanded by the Board so that 
the veteran could undergo further neurological testing, and 
submit any further medical records in support of his claim.  
VA outpatient treatment records received thereafter were 
summarized above, as was the veteran's "Pain Diary" from 
1993.  

In March 1998, the veteran underwent a VA neurological 
examination.  The examiner noted that the claims file had 
been reviewed and that the veteran was being examined for 
headaches.  The examiner noted that the veteran's chart 
revealed that he had a long history of headache, beginning in 
the 1950's.  The veteran gave a history of his headaches and 
indicated a steady pattern for the past 40 years.  He 
indicated that the headaches were more prevalent over several 
months and then less prevalent over several months.  
Typically the headaches lasted one to four days, rarely less 
than one day and during those one to four days the severity 
came and went without ever disappearing completely.  The 
veteran reported that the headache in a typical month would 
be severe for 10 days and would be moderate in severity for 
18 days and for maybe 2 days each month there would be no 
headache pain present.  The veteran described the quality of 
the pain as a band around the head on both sides in a 
circumference.  The veteran indicated that he would describe 
his pain in the past as right or left temporal pain.  At the 
time of the examination, the veteran had pain which was a 
little more than mild.  He could identify no particular 
precipitants.  The pain was relieved partially by Motrin.  
The veteran denied the presence of any aura or warning 
symptoms with the headache, although in the past there was 
sharp pain that preceded the headache on prior reports.  The 
veteran noted that when the headache came on, he often had 
blurry vision which lasted for some period of time.  

The examiner reported that when asked what effects the 
headaches had upon his function, the veteran described that 
he had difficulty thinking.  The veteran reportedly spends 
much of his time typing and indicated that when the headache 
began, he was able to continue typing, but that the quality 
of his thinking was altered and he was not able to type at 
the same level of cognitive function.  He did not require a 
dark place or a quiet place, nor did he regularly lie down in 
response to his headache.  The examiner reported that there 
was no mention of nausea or vomiting in response to the 
headache.  At times he did become irritable or sensitive to 
light once the headache began.  

Physical examination revealed that both ears had normal 
tympanic membranes, conjunctivae and oropharynx unremarkable.  
No thyromegaly and nodes were reported.  On neurological 
examination the veteran was alert and fully oriented.  Memory 
was full at three minutes.  Visual fields were full and 
extraocular movements were normal.  The VII, XI, and XII 
nerves were unremarkable.  Motor examination was 5/5 
throughout with normal tone, and no pronator drift.  
Cerebellar examination showed normal finger-to-nose, and 
heel-to-shin examinations.  Romberg test was negative.  The 
veteran was able to walk normally including tandem gait.  
Deep tendon reflexes were 2+ and symmetrical throughout 
except for 1+ at the ankles.  Toes were down going to plantar 
stimulation.  Sensory examination was normal to temperature.  
There was mild decreased vibration in the toes.  The examiner 
noted that there were no reports in the veteran's charts or 
on the computer of brain imaging in the past.  

The examiner wrote the following assessment:

The diagnosis for this patient's headaches is 
tension headaches.  There is little to support a 
diagnosis of migraine headache.  His tension 
headaches have not been addressed by a neurologist 
from what I can see in the chart and consistent 
with this, medications of optimum benefit in this 
syndrome have not been tried.  The headaches are 
frequent and the veteran reports that at times the 
headaches interfere with the quality of his 
cognitive functioning, though they do not prevent 
him from continuing to engage in his activities.  

In a June 1998 rating decision, the veteran's service 
connected headache disability rating was increased from 10 
percent to 30 percent disabling, effective April 1996.  


Analysis

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  In determining 
the disability evaluation, the VA must acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1 (1998), which requires that each disability be viewed 
in relation to its history and that there be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2 (1998), which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

The veteran's service connected headache disability is rated 
by analogy to migraines under Diagnostic Code 8100.  A 30 
percent rating requires migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating requires migraine headaches having very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).

The record reveals that the veteran experiences migraine 
headaches at least once a month.  From 1994 to 1997, the 
veteran was seen at VA 3 or more times a year for headache 
complaints, and during those times he indicated that he had 
recurrent throbbing headaches, also described as severe and 
occurring 3 to 4 times per week.  However, during that time 
period, it is also revealed that the veteran did better with 
medication at times, and at times he was worse with 
medication due to nightmares and other side effects.  At 
other times, it is noted that the veteran's headache 
condition was just improved. 

In order to receive a 50 percent rating for this disability, 
it must be shown that the veteran has migraine headaches that 
are very frequent and "completely" prostrating.  It can be 
surmised from the reports of the veteran's symptomatology at 
evaluations conducted in the past few years that his 
headaches are prostrating.  However, in order to receive a 
higher rating, it must also be shown that there are prolonged 
attacks that are productive of severe economic 
inadaptability.  This is not shown by the record.  The 
closest evidence to that effect is that it appears that, 
although not mentioned above, the veteran writes and or types 
as part of making a living.  In that regard, the VA examiner 
in 1998 opined that while the veteran's headaches interfered 
with the quality of his cognitive functioning, they did not 
prevent him from engaging in activities.  It is apparent that 
the examiner's opinion is based in part on the veteran's 
account of how he feels when he has headaches and has to 
think; like when the veteran describes what he experiences 
when he types while having a headache.  But, the examiner 
also did a very thorough examination of the veteran and could 
not conclude in his assessment much support for a diagnosis 
of migraine headache.  Rather, it seems that the veteran has 
tension headaches that the VA examiner in 1998 surmised may 
not have yet been treated with optimum medication.  

When looking at the veteran's course of treatment for 
headaches from 1994 to 1998, the frequency reported by him of 
occurrence and duration, and the assessments of the examining 
physicians and the VA examiner in 1998, it appears that the 
veteran's disability more closely resembles that requiring a 
30 percent rating for attacks occurring on an average of once 
a month.  The Board is cognizant that the veteran most likely 
has headaches more than once a month, but the evidence of 
records does not tend to show that he has complete 
prostrating and prolonged attacks that are productive of 
severe economic inadaptibility.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  As the criteria for a higher rating 
are not met, the veteran should be evaluated at the lower 
rating for which his disability picture more nearly 
approximates the criteria.  38 C.F.R. § 4.7.  The veteran's 
claim is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
headaches is denied.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

